 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   HURSEL FLOYD MITCHELL,                         Case No. 1:19-cv-00097-AWI-BAM
12                      Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                    REGARDING DISMISSAL OF ACTION
13          v.                                      WITHOUT PREJUDICE FOR FAILURE TO
                                                    OBEY COURT ORDER, FAILURE TO PAY
14   VETERANS ADMINISTRATION OF                     FILING FEE AND FAILURE TO PROSECUTE
     UNITED STATES,
15                                                  (Doc. 8)
                        Defendant.
16

17

18          Plaintiff Hursel Floyd Mitchell (“Plaintiff”), proceeding pro se, initiated this civil action
19   on January 23, 2019. (Doc. 1.) Plaintiff also filed an application to proceed in forma pauperis
20   under 28 U.S.C. § 1915. (Doc. 2). However, Plaintiff’s application was incomplete, and failed to
21   identify the amount of monies received from various sources, the amount of cash or monies in his
22   checking or savings accounts and the value of other property. The Court therefore directed
23   Plaintiff to submit a completed application for consideration or pay the filing fee. (Doc. 3.)
24          On April 11, 2019, Plaintiff submitted a second application to proceed in forma pauperis.
25   As with his original application, Plaintiff’s second application also was incomplete. Plaintiff
26   reported only that he received Social Security income, but he did not identify the amount. He also
27   indicated that he no longer had cash, checking or savings or income from any other sources. (Doc.
28
                                                       1
 1   4.) Due to the insufficiency of this second application, the Court directed Plaintiff to complete

 2   and file an Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 3   Form) – AO 239. Alternatively, the Court indicated that Plaintiff could pay the filing fee in full.

 4   (Doc. 5.)

 5          On April 30, 2019, Plaintiff filed the Long Form application to proceed in forma pauperis.

 6   (Doc. 6.) According to the application, Plaintiff expected to receive $925.00 in May 2019 as

 7   income from real property and interest and dividends. (Id. at 1.) He also identified at least two

 8   accounts at financial institutions, but he did not identify the amount in those accounts. (Id. at 2.)

 9   He further identified certain persons or entities owing him monies, with an amount owed to him

10   of $2,944.489.70. (Id. at 3.) Plaintiff also anticipated that his income would increase during the

11   next 12 months. (Id. at 4.) As a final matter, Plaintiff asserted that he “will pay the fee” for these

12   proceedings, but he does not “have a reliable or honest source.” (Id.)

13          Following consideration of the Long Form application, on July 11, 2019, the Court issued

14   findings and recommendations recommending that Plaintiff’s applications to proceed in forma

15   pauperis be denied and that he be required to pay the $400.00 filing fee in full to proceed with

16   this action. (Doc. 7.) Plaintiff did not file any objections, and on August 21, 2019, the assigned

17   District Judge issued an order adopting the findings and recommendations and ordering Plaintiff

18   to pay the $400.00 filing fee in full within thirty (30) days. (Doc. 8.) In that order, Plaintiff was

19   warned that his failure to comply with the order would result in dismissal of this action for failure

20   to prosecute. (Id. at 2.) More than thirty days have passed, and Plaintiff has not yet paid the filing
21   fee or otherwise responded to the Court’s order.

22          District courts have the inherent power to control their dockets and “[i]n the exercise of

23   that power they may impose sanctions including, where appropriate, . . . dismissal.” Thompson v.

24   Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with prejudice,

25   based on a party’s failure to prosecute an action, failure to obey a court order, or failure to comply

26   with local rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for
27   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992)

28   (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.
                                                        2
 1   Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987) (dismissal for failure to comply with court

 2   order).

 3             In determining whether to dismiss an action, the Court must consider several factors: (1)

 4   the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its

 5   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

 6   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

 7   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988); see also In

 8   re Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir.

 9   2006) (standards governing dismissal for failure to comply with court orders). These factors

10   guide a court in deciding what to do and are not conditions that must be met in order for a court to

11   take action. Id. (citation omitted).

12             A civil action may not proceed absent the submission of either the filing fee or an

13   application to proceed in forma pauperis. 28 U.S.C. §§ 1914, 1915. As Plaintiff’s applications to

14   proceed in forma pauperis have been denied, he has failed to pay the filing fee, and he has not

15   otherwise responded to the Court’s order, the Court is left with no alternative but to dismiss this

16   action. This action has been pending since January 23, 2019, and can proceed no further without

17   Plaintiff’s cooperation and compliance with the Court’s order. Moreover, the matter cannot

18   simply remain idle on the Court’s docket, unprosecuted, awaiting Plaintiff’s compliance.

19             Accordingly, the Court HEREBY RECOMMENDS that this action be DISMISSED,

20   without prejudice, for Plaintiff’s failure to comply with the Court’s order of August 21, 2019,
21   (Doc. 8), failure to pay the filing fee and failure to prosecute this action.

22             These Findings and Recommendations will be submitted to the United States District

23   Judge assigned to the case, as required by 28 U.S.C. § 636(b)(l). Within fourteen (14) days after

24   being served with these findings and recommendations, Plaintiff may file written objections with

25   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   Recommendations.” Plaintiff is advised that the failure to file objections within the specified
27   ///

28   ///
                                                        3
 1   time may result in the waiver of the “right to challenge the magistrate’s factual findings” on

 2   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

 3   F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:    October 4, 2019                          /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   4
